USCA4 Appeal: 21-7320      Doc: 6        Filed: 01/25/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-7320


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        ANTHONY MICHAEL LAPORTE,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Newport News. Rebecca Beach Smith, Senior District Judge. (4:19-cr-00008-RBS-LRL-
        1; 4:20-cv-00154-RBS)


        Submitted: January 20, 2022                                       Decided: January 25, 2022


        Before WILKINSON, DIAZ, and THACKER, Circuit Judges.


        Dismissed by unpublished per curiam opinion.


        Anthony Michael Laporte, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7320         Doc: 6       Filed: 01/25/2022      Pg: 2 of 2




        PER CURIAM:

               Anthony Michael LaPorte seeks to appeal the district court’s order denying relief

        on his 28 U.S.C. § 2255 motion. The order is not appealable unless a circuit justice or

        judge issues a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(B). A certificate of

        appealability will not issue absent “a substantial showing of the denial of a constitutional

        right.” 28 U.S.C. § 2253(c)(2). When the district court denies relief on the merits, a

        prisoner satisfies this standard by demonstrating that reasonable jurists could find the

        district court’s assessment of the constitutional claims debatable or wrong. See Buck v.

        Davis, 137 S. Ct. 759, 773-74 (2017). When the district court denies relief on procedural

        grounds, the prisoner must demonstrate both that the dispositive procedural ruling is

        debatable and that the motion states a debatable claim of the denial of a constitutional right.

        Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473,

        484 (2000)).

               We have independently reviewed the record and conclude that LaPorte has not made

        the requisite showing. Accordingly, we deny a certificate of appealability and dismiss the

        appeal. We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                         DISMISSED




                                                      2